Hall, Justice.
Both these suits were instituted upon notes given for stock subscribed by the makers to the Americus, Preston and Lumpkin Railroad Company, and as the issues made in each were identical, they were tried together, and brought to this court by one writ Of error.
The material question is, whether the judge erred in. *756rejecting evidence going to show that the parties obtaining the subscriptions to the stock represented that the road, when built, was to be a broad or standard gauge road, and was to be ironed and equipped by the Central Railroad; whereas, when thus constructed and put into operation, it appeared that it was ironed and equipped by the company itself, and was a narrow gauge road. Neither the stock notes sued on nor the charter of the company contain any such conditions as those set out in this defence, and the evidence fails to show that the pax'ties executing the notes made any stipulations, verbal or written, for the terms alleged as a condition to their subscription, or that the parties making such representations had the authority of the company, its dix’ectox-s or officers, to bind it by such representations, or that they in fact attempted to do, so. The notes were printed and were furnished by the company to the agents it employed to procure subscriptions to its stock; they contained no such conditions as those relied on by the defence, and it does not appear that the same were ever reported to the company, or that they assented to them. In short, the evidence leaves it scarcely doubtful that the representations said to have been made were [not ? J regarded or insisted upon as conditions to the subscription, either by the defendant or the party making them. That such parol representations as those relied on, made by a person assuming to act for the company, will not suffice to relieve the subscriber from his engagement, whatever may have been his belief or expectations as to the character of the entex’prise, or his motives for engaging in it, seems to be well settled.
Equity will not reform the contract of subscription by inserting a condition, except on proof that the parties intended at the time of executing it to insert it, and that it was omitted by fraud, accident or mistake of fact; and the mistake must have been that of both parties, and not of one only. Fierce on Railroads, 58, 59, and citations in notes. Fox vs. Allendale, etc., Turnpike Co., 46 Ind. R., *75731, 35, is all-fours with ibis case, and fully sustains the ruling of the court excepted to. See also Morawetz Priv. Corp., §§26 9, 300, 301, 302, 306 to 303, inclusive. The cases of Hendrix vs. The Academy of Music, 73 Ga., 437, and Academy of Music vs. Flanders Bros., 75 Id., 14, cited and relied on by plaintiff in error, are not in point; they deal with a different and distinct class of questions from those made by this defence.
The defence pleaded, that there was no such corporation as plaintiffs, as “ contemplated bylaw, and that it has no' such legal existence as- will authorize it to sue or be sued, and its effort to be chartered is contrary to law and the constitution of this state,” and therefore defendant denies its existence as a legal corporation, and prays it may be' put on proof thereof, seems, upon the production of the' charter in evidence, to have been abandoned in the court below, as it certainly was in this court, and need not be noticed further than to remark that its allegations are so vague, general and uncertain as to make no question upon which issue of law or fact could be taken.
Judgment affirmed.